Citation Nr: 0602302	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  01-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
effective October 21, 1999, and a compensable rating on and 
after July 1, 2005, for a cervical and thoracic spine 
disorder, diagnosed as fibromyalgia.

2.  Entitlement to service connection for a cervical and 
thoracic condition other than fibromyalgia, to include 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active military duty from November 1972 
to July 1986.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, granting service connection for 
fibromyalgia and assigning an initial 10 percent rating 
effective October 21, 1999, for that disorder.  The veteran 
appealed for a higher initial rating.  

The Board remanded the claims in January 2003 and November 
2003 for further development.  

Based on subsequent medical evidence, the RO assigned a 
staged, initial, noncompensable rating for fibromyalgia of 
the cervical and thoracic spine effective July 1, 2005.  
[Parenthetically, the Board notes that the provisions of 38 
C.F.R. §§ 3.105(e) or 3.344 for rating reductions do not 
apply in issues involving initial ratings.  Therefore, the 
Board will not address these regulations in this decision.]  

In November 2005, to support his claim, the veteran testified 
at a videoconference hearing chaired by the undersigned.  A 
transcript of the proceeding is of record.  Later that month 
the veteran submitted copies of his service medical records, 
as the original records were missing from his claims file.  

The issue of entitlement to service connection for a cervical 
and thoracic condition, other than fibromyalgia, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Effective October 21, 1999, to July 1, 2005, the 
veteran's service connected disorder of the cervical an 
thoracic spine, diagnosed as fibromyalgia, is not manifested 
by more and pain requiring medication for relief.

2.  Effective July 1, 2005, the veteran's service-connected 
disorder of the cervical and thoracic spine, diagnosed as 
fibromyalgia, is manifested by pain requiring medication for 
relief.


CONCLUSIONS OF LAW

1.  For the period effective October 21, 1999, to July 1, 
2005, the criteria for an initial rating in excess of 10 
percent for fibromyalgia of the cervical and thoracic areas 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1- 4.14, 4.71a, Diagnostic 
Code 5205 (2005).

2.  For the period effective July 1, 2005, the criteria for a 
10 percent rating for fibromyalgia of the cervical and 
thoracic areas are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1- 4.14, 4.71a, 
Diagnostic Code 5205 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for an initial 
rating for fibromyalgia of the cervical and thoracic areas 
has been accomplished.

Through a June 2004 notice letter, the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the decision.  
Subsequently, they were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the March 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in his possession pertaining to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  As such, the Board 
finds the veteran to be on notice to provide any evidence in 
his possession that pertains to the claim, and on these 
facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the October 2000 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this appeal 
does not, in any way, prejudice the veteran.  In this regard, 
the Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, with respect to the matter 
herein decided, any delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
the claim was fully developed and re-adjudicated after notice 
was provided.  

As indicated above, the veteran has been notified of what was 
needed to substantiate his claim and also identified the 
evidence that had been considered with respect to the claim.  
Furthermore, in the March 2003 notice letter, the RO advised 
the veteran of VA's responsibilities to notify and assist him 
in his claims.  The veteran has not identified any medical 
treatment providers from whom he wanted the RO to obtain 
records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are treatment 
records from VA and non-VA medical providers.  The veteran 
has been afforded a number of VA examinations in connection 
with his claim; the reports of which are associated with the 
claims file. Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claim that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim(s) is harmless. 
See ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20. 1102 
(2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision herein decided.  

II.  Factual Background, Governing Laws, Regulations and 
Legal Analysis 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

Where the veteran timely appeals the rating initially 
assigned just after establishing his right to service 
connection.  In those types of cases, VA also must determine 
whether he is entitled to a "staged" rating to compensate him 
for times since filing his claim when his disability may have 
been more severe than at others.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms: provides a 10 percent 
rating for symptoms that require continuous medication for 
control, a 20 percent rating for symptoms that are episodic, 
with exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time, and a 40 percent rating for 
symptoms that are constant, or nearly so, and refractory to 
therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  Where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2005).

The issue before the Board is whether a rating in excess of 
10 percent is warranted fibromyalgia of the cervical and 
thoracic areas from October 21, 1999, to July 1, 2005; and 
whether a compensable rating is warranted for fibromyalgia of 
the cervical and thoracic areas, effective July 1, 2005.  

Based on a review of the evidence of record, the Board finds 
that the evidence of record does not warrant an initial 
rating in excess of 10 percent for fibromyalgia of the 
cervical and thoracic areas from October 21, 1999, to July 1, 
2005; and a 10 percent initial rating is warranted effective 
July 1, 2005, but not higher.

The record shows that the veteran served for over 14 years in 
the military.  His service medical records show repeated 
treatment for complaints of neck pain.  Service medical 
providers diagnosed the veteran at the time with 
fibromyalgia.

In September 1993, the veteran's private physician, John 
Plyler, M.D., recommended physical therapy for his cervical 
spine disease.  An electromyogram (EMG) report noted 
borderline ulnar findings.  A magnetic resonance imaging 
(MRI) report of the cervical spine noted that the veteran had 
neck pain radiating into the left arm and shoulder.  There 
was no known injury.  An impression of cervical disc bulge 
and left paracentral disc herniation was noted.  An October 
1996 MRI noted no change from the prior study.  

In a letter dated in August 1997, Dr. Plyler stated that the 
veteran had a chronic pain syndrome difficult to establish a 
specific etiology.  The physician believed that the veteran 
was not malingering or overstating his symptoms.  

Private treatment records note that the veteran sustained a 
motor vehicle accident in April 1999.  A June 1999 EMG report 
revealed cervico-thoracic facet and myofascial pain with 
preexistent C3-C4 herniated nucleus pulposus and cervical 
spondylosis/degenerative disc disease.  

In a letter dated in September 1999, William M. Edwards, 
M.D., stated the veteran was his patient in 1987 and was 
treated for back and neck pain.  The RO requested Dr. Edwards 
submit copies of his medical records of the veteran to show 
objective findings of any disability from 1987 to the 
present.  Dr. Edwards responded that he treated the veteran 
in 1987 and that there were no records available.  

A letter from Dr. Plyler, dated in October 1999, stated that 
the veteran was treated for neck and back pain and 
consideration for fibromyalgia.  The veteran had reported 
that most of this symptomatology has been present since 
service.  

A VA fibromyalgia examination was conducted in May 2000.  The 
examiner, identified as "Dr. K." noted that the veteran was 
an erratic historian.  The veteran complained of frequent 
headaches; pains and cramps in his arms, legs, neck and back; 
and weakness in the arms and legs, since the late 1970's.  An 
impression of probable history of fibromyalgia was given.  
The examiner recommended psychological evaluation, spinal and 
feet X-rays and blood tests.  X-rays noted unremarkable 
thoracic and lumbosacral spine, and minimal C6-C7 
intervertebral disc space narrowing.  It was also noted that 
blood tests, rheumatic factor and rapid plasma regain (RPR) 
testing, was negative.  In an addendum, the examiner stated 
that it was very difficult to render a diagnosis as the 
veteran had a strong mental health history.  The examiner 
stated that a diagnosis of fibromyalgia was reasonable, and 
that the symptoms manifested during service.  

A June 2000 VA mental disorders examination, performed by 
"Dr. I." diagnosed major depression with psychosis, 
agitated type.  

An October 2000 rating decision granted service connection 
for fibromyalgia and assigned a 10 percent evaluation, 
effective October 21, 1999.  

A VA EMG consultation was conducted in May 2001.  The veteran 
stated that he had pain and weakness everywhere, and cramping 
in all extremities.  It was noted that VA cervical spine X-
rays taken in May 2000 were negative.  The examiner stated 
that the veteran doesn't seem to understand that a cervical 
disc disorder could not possibly cause these symptoms.  
Physical examination noted that functional strength was 
normal, breakaway weakness was noted.  Sensation was intact.  
Muscle bulk and tone were normal.  No spasms or 
fasciculations were found.  The examiner that the EMG results 
were normal, and that no evidence of cervical radiculopathy, 
carpal tunnel syndrome, cubital tunnel syndrome, or 
peripheral neuropathy in the bilateral upper extremities.  
The examiner also noted that there was no evidence to support 
a diagnosis of cervical disc disease, myopathy or myositis.  
The examiner noted that the veteran had significant issues 
with chronic pain and depression as well as possible 
secondary gain.  The examiner doubted if physical therapy 
would be of any lasting benefit.  The examiner stated that 
the veteran should be referred to mental health services and 
should resolve his VA compensation issues.  

A VA progress note dated in October 2001 diagnosed the 
veteran with manic symptoms.  In an addendum to the progress 
note, it was noted that the veteran had trouble coping with 
fibromyalgia but that the there were no depressive symptoms.  

A private MRI of the cervical spine dated in February 2002 
found moderate cervical spondylosis, borderline canal 
dimensions of C3-C4, multi-level neural foraminal 
encroachment due to underlying degenerative change, and no 
evidence of herniated nucleus pulposus.  

Pursuant to a prior Board remand, Dr. I., the examiner who 
conducted the June 2000 VA mental disorders examination, was 
asked to provide an opinion regarding whether any of the 
veteran's psychiatric symptomatology was the result of the 
service-connected fibromyalgia.  In a May 2003 report, Dr. I. 
stated that he was unsure.  

The Board notes that there is an addendum to the May 2003 VA 
report.  It appears, however, to be written by someone other 
than Dr. I.  In the addendum, Dr. I. is referred to in the 
third person.  This examiner wrote that, after reviewing the 
record and discussing the case with Dr. I., he/she was unable 
to find any previous diagnosis of fibromyalgia.  The examiner 
noted that two physicians had stated that the veteran may 
have had possible fibromyalgia.  He concluded that the 
veteran did not, in fact, have fibromyalgia, but that he had 
degenerative disc disease of the cervical spine which may 
cause depression.  The examiner also stated that such a 
condition would not have caused the veteran's psychosis.  

There is another VA examination report dated in June 2004, 
written by a different examiner identified as "Dr. T."  Dr. 
T stated that the claims file was reviewed.  Physical 
examination noted that the veteran's neck and bilateral 
shoulders had restricted range of motion.  He had diffuse 
muscle tenderness in the bilateral forearms.  The veteran had 
evidence of bilateral cervical spine.  The veteran did not 
have any of 18 trigger points.  The examiner concluded that 
the veteran did not have fibromyalgia.  Although the veteran 
had four-quadrant pain and that the pain was long lasting, 
two of the symptoms of fibromyalgia, the examiner noted that 
the veteran had no trigger points and limitations of motion, 
which are inconsistent with fibromyalgia.  As the veteran did 
not have fibromyalgia, the examiner did not refer him for 
psychiatric examination.   

Based on the results of that June 2004 examination, previous 
examinations and VA treatment records, the RO proposed to 
reduce the veteran's initial 10 percent rating and assign a 
noncompensable staged rating.  

In April 2005, the veteran submitted additional medical 
records from Dr. Plyler dated from 2002 to 2005.  These 
records noted diagnoses of fibromyalgia and included nerve 
conduction test results, with no more than mild impairment.  
Dr. Plyler noted in September 2003 that the veteran had some 
mild tenderness in the neck strap and shoulder girdle; and 
diagnosed the veteran with fibromyalgia.

According to an April 2004 treatment record, Dr. Plyler noted 
that the veteran had fibromyalgia and was taking Motrin for 
pain relief.  The veteran also stated that his fibromyalgia 
was as severe as it ever was and, therefore, the rating for 
it should be increased, not reduced.

In April 2005, after considering the private medical records 
along with the other evidence of record, the RO assigned a 
noncompensable, initial staged rating for the veteran's 
fibromyalgia effective July 1, 2005.

III.  Analysis

The medical evidence of record, dated since October 21, 1999, 
is contradictory and confusing.  On the one hand, the 
veteran's private medical provider, John W. Plyler, M.D., has 
diagnosed the veteran with fibromyalgia and complaints of 
neck pain.  Dr. Plyler has supported his findings with nerve 
conduction and other objective studies.  In an April 2004 
treatment record, Dr. Plyler noted that the veteran was 
taking pain relief medication. Dr. Plyler's impression 
included a finding of fibromyalgia.  Dr. Plyler has not 
opined with respect to the severity of the veteran's 
fibromyalgia other than repeated references to some 
tenderness in the neck strap and shoulder girdle. 

On the other hand, several VA examination report findings, 
specifically dated in May 2003 and June 2004, have questioned 
whether the veteran actually has fibromyalgia.  

Accordingly, the Board is not satisfied that the VA 
examination report findings sufficiently rebut the diagnoses 
of fibromyalgia that are based on the objective tests, which 
are documented in the private medical records.  

Turning to the initial ratings, the Board finds that the 
evidence of record does not warrant an initial rating in 
excess of 10 percent from October 21, 1999, to July 1, 2005.  
The Board notes that the private and VA medical records do 
not show that the veteran experiences episodic fibromyalgia 
with exacerbations often precipitated by environmental or 
emotional stress or overexertion.  Furthermore, the evidence 
does not show that the manifestations are present more than 
one-third of the time.

The Board also finds that a 10 percent initial rating is 
reestablished effective July 1, 2005.  The Board finds no 
persuasive evidence of record that indicates that the 
veteran's fibromyalgia has improved since July 1, 2005.  
Without evidence of improvement, the Board finds that a 10 
percent initial rating, but not higher, is warranted for 
fibromyalgia of the cervical and thoracic areas effective 
July 1, 2005.

The Board has considered the veteran's testimony, which is of 
record.  He essentially maintained that an initial rating in 
excess of 10 percent was warranted for his fibromyalgia.  The 
evidence of record, to include the records provided by Dr. 
Plyler, shows no more than mild pain in the neck area.  

Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the appellant 
does not have the medical expertise to evaluate the medical 
severity of the claimed disorder.  

Additionally, the Board notes that the disability under 
consideration is not shown to be so exceptional or unusual as 
to render the regular schedular standards inadequate, and to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  There also is 
no showing, with respect to the fibromyalgia, of frequent 
periods of hospitalization, or evidence that the disability 
otherwise has rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors as those outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In conclusion, for these reasons, the preponderance of the 
evidence is against a finding that an initial rating in 
excess of 10 percent is warranted at any time since October 
21, 1999.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as 
competent evidence simply does not support the claim for an 
initial rating in excess of 10 percent, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an initial rating greater than 10 percent for 
fibromyalgia of the cervical and thoracic areas from October 
21, 1999 to July 1, 2005, is denied.

Entitlement to an initial 10 percent rating, but not higher, 
for fibromyalgia of the cervical and thoracic areas, 
effective July 1, 2005, is granted, subject to the legal 
authority governing the payment of monetary benefits.


REMAND

The Board notes that the RO issued a statement of the case to 
the veteran in February 2005 regarding the issue of service 
connection for a cervical and/or thoracic disorder, other 
than fibromyalgia.  The veteran timely perfected his appeal 
of this issue in March 2005.

The Board finds that a medical opinion is necessary to 
determine if any current cervical and/or thoracic disorder, 
not including fibromyalgia, is related to the veteran's 
service.  As noted above, the veteran's service medical 
records show continued treatment for complaints of neck pain.  
Post service medical records also show consistent treatment 
for complaints of neck pain.  

Accordingly, this case is REMANDED to the AMC for the 
following development and consideration:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of any cervical and/or thoracic spine 
disability, not including fibromyalgia.  
The veteran should be properly notified 
of the examination.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  The Board notes that the 
service medical records reveal that the 
veteran was treated for complaints of 
neck pain during his 14 years of service.

*	Any indicated studies should be 
performed, and all findings should 
be reported in detail.  With respect 
to any cervical and/or thoracic 
spine disorder identified, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the disorder is 
etiologically related to veteran's 
active military service.  

*	If the disability is determined to 
be related to an injury during 
service, the examiner should 
identify the nature of the injury 
and identify any documentation 
relied upon in reaching the 
determination.  

*	The rationale for all opinions 
expressed should be provided.  
 
*	Thereafter, the RO should review the 
claims folder and ensure that the 
requested development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to 
be implemented.  

2.  The RO should also undertake any 
other development it determines to be 
warranted.

3.  Then, the RO should readjudicate the 
issue remaining on appeal based on a de 
novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


